



Exhibit 10.6
ON DECK CAPITAL, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
(Adopted October 29, 2014, as amended through February 8, 2019)
On Deck Capital, Inc. (the “Company”) believes that the granting of equity and
cash compensation to its members of the Board of Directors (the “Board,” and
members of the Board, the “Directors”) represents an effective tool to attract,
retain and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (this “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash payments such Outside Director
receives under this Policy.
This Policy was initially effective as of December 16, 2014, the effective date
of the registration statement in connection with the initial public offering of
the Company’s common stock securities (the “Effective Date”).
1.
CASH RETAINERS

No Outside Director will receive per meeting attendance for attending Board or
meetings of committees of the Board. Outside directors will receive the
following annual cash retainers as applicable. All such annual cash retainers
will be paid quarterly in arrears on a prorated basis.
Annual Cash Retainer
Each Outside Director will be paid an annual cash retainer of $40,000.
Committee Chair and Committee Member Annual Cash Retainer
Each Outside Director who serves as chairperson of a committee of the Board or
as a member of a committee of the Board will be paid additional annual fees as
follows:
Chairperson of Audit Committee:
$18,750
Chairperson of Compensation Committee:
$15,000
Chairperson of Risk Management Committee:
$15,000
Chairperson of Corporate Governance and Nominating Committee:
$10,000
Member of Audit Committee:
$10,000
Member of Compensation Committee:
$7,500
Member of Risk Management Committee:
$7,500
Member of Corporate Governance and Nominating Committee:
$5,000








--------------------------------------------------------------------------------







Lead Director Retainer
The Company’s Lead Director will be paid an annual cash retainer of $15,000.
2.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:
(a)No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of shares of Company common stock (“Shares”) to be covered by such
Awards.
(b)Annual Awards. Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders (the “Annual Meeting”), each Outside
Director automatically will be granted an Award of restricted stock units with a
grant date fair value (determined in accordance with U.S. generally accepted
accounting principles) of $150,000 (an “Annual Award”). Each Annual Award will
fully vest upon the earlier of: (i) the 12-month anniversary of the grant date;
or (ii) the next Annual Meeting, in each case, provided that the Outside
Director continues to serve as a Service Provider through the applicable vesting
date.
(c)Appointment Award. Subject to Section 11 of the Plan, upon an Outside
Director’s first appointment to the Board, such Outside Director automatically
will be granted a pro-rata portion of the Annual Award for the year in which the
new director is first appointed based on the Outside Director’s days of service
during the 12-month vesting period associated with the most recent Annual Award.
(d)Change in Control. In the event of a Change in Control, each Outside Director
will fully vest in his or her Awards.
3.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.
4.
ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.
5.
REVISIONS

The Board in its discretion may change and otherwise revise the terms of Awards
granted under this Policy, including, without limitation, the number of Shares
subject thereto, for Awards of the same or different type granted on or after
the date the Board determines to make any such change or revision.




2

